Cite as 2015 Ark. 8

                  SUPREME COURT OF ARKANSAS
                                          No.   CR-14-844
                                                     Opinion Delivered   January 15, 2015

RONNIE LEE CANADA                                    APPELLEE’S MOTION TO DISMISS
                                APPELLANT            APPEAL, OR, IN THE ALTERNATIVE,
                                                     MOTION FOR EXTENSION OF TIME
V.                                                   TO FILE BRIEF
                                                     [PULASKI COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                                    NO. 60CR-12-1562]
                                  APPELLEE
                                                     HONORABLE HERBERT T. WRIGHT,
                                                     JR., JUDGE

                                                     MOTION TO DISMISS APPEAL
                                                     GRANTED.

                                          PER CURIAM

       On June 19, 2013, the Pulaski County Circuit Court entered a judgment reflecting that

appellant Ronnie Lee Canada had entered a plea of guilty to battery in the first degree and

endangering the welfare of a minor in the first degree. An aggregate sentence of 480 months’

imprisonment was imposed.

       On July 18, 2014, appellant filed in the trial court a pro se petition to correct the sentence

imposed pursuant to Arkansas Code Annotated section 16-90-111 (Supp. 2006), alleging that

the sentence of 480 months’ imprisonment was illegal because it exceeded the sentence

prescribed in the Arkansas Sentencing Commission guidelines. The trial court denied the

petition, and appellant lodged an appeal from the order. The appellee State now asks that the

appeal be dismissed on the ground that the petition was not timely filed in the trial court.

       We grant the State’s motion to dismiss, not because the petition was untimely, but

because appellant did not demonstrate in the petition that the sentence was illegal. When it is

clear from the record that an appellant could not prevail on appeal, the appeal from an order
                                          Cite as 2015 Ark. 8

that denied a petition for postconviction relief, including an appeal from an order that pertained

to a petition under section 16-90-111, will not be permitted to go forward. McClanton v. State,

2014 Ark. 439, 445 S.W.3d 516 (per curiam).

        A claim that a sentence is illegal presents an issue of subject-matter jurisdiction that can

be addressed at any time under section 16-90-111(a). Id.; Atkins v. State, 2014 Ark. 393, 441
S.W.3d 19 (per curiam). While the time limitations on filing a petition under section 16-90-111

on the grounds that the sentence was imposed in an illegal manner were superseded by Arkansas

Criminal Procedure Rule 37.2(c), that portion of section 16-90-111 that provides a means to

challenge a sentence at any time on the ground that the sentence is illegal on its face remains in

effect. See Reeves v. State, 339 Ark. 304, 310, 5 S.W.3d 41, 44 (1999); see also Gilliland v. State, 2014
Ark. 243 (per curiam) (holding that, to the extent that a claim is cognizable under Rule 37.1,

section 16-90-111 has been superseded, and any allegation that can be considered under Rule

37.1 is subject to the time limitations contained in the Rule). For that reason, the trial court had

authority to grant relief under the statute if the sentence imposed on appellant was indeed illegal.

Hill v. State, 2013 Ark. 291 (per curiam).

        Appellant entered a plea of guilty to first-degree battery of a child in violation of

Arkansas Code Annotated section 5-13-201(a)(9) (Supp. 2011), a class Y felony under Arkansas

Code Annotated section 5-13-201(c)(2) (Supp. 2011). Appellant acknowledged in his petition

to the trial court that the conviction was a class Y felony. Arkansas Code Annotated section 5-4-

401(a)(1) (Repl. 2006) provides that the range of punishment for a Class Y felony shall not be

less than ten years and not more than forty years or life. Appellant’s 480-month sentence (40


                                                   2
                                         Cite as 2015 Ark. 8

years) was within the range set by the statute. Accordingly, the sentence was not excessive, and

the judgment-and-commitment order was not invalid on its face.

        Sentencing in Arkansas is entirely a matter of statute. Gray v. State, 2014 Ark. 417, 443
S.W.3d 545. No sentence shall be imposed other than as prescribed by statute. Atkins, 2014
Ark. 393, 441 S.W.3d 19. A void or illegal sentence is one that is illegal on its face. Lovelace v.

State, 301 Ark. 519, 785 S.W.2d 212 (1990); Fritts v. State, 298 Ark. 533, 768 S.W.2d 541 (1989).

A sentence is illegal on its face when it exceeds the statutory maximum for the offense for which

the defendant was convicted. Atkins, 2014 Ark. 393, 441 S.W.3d 19. If a sentence is within the

limits set by statute, it is legal. Grissom v. State, 2013 Ark. 417 (per curiam).

       We have held that the statutory minimum and maximum ranges for a sentence always

override the presumptive sentences set out in the sentencing guidelines. Burton v. State, 367 Ark.
109, 238 S.W.3d 111 (2006). Arkansas Code Annotated section 16-90-803 (b)(3)(C) (Repl. 2006)

provides: “The statutory minimum or maximum ranges for a particular crime shall govern over

a presumptive sentence if the presumptive sentence should fall below or above such ranges.”

Appellant did not demonstrate that his sentence was illegal, and he was entitled to no relief

under the statute.

       Motion to dismiss appeal granted.

       Ronnie Lee Canada, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                                  3